R'ULEY, JUDGE:
On December 29, 1980, at approximately 7:00 p.m., claimant was driving her 1980 Pontiac south on U. S. Route 19 near Star City, in Monongalia County. Snow had been falling and the pavement was wet, but there was no snow on the road surface. At a point near the Star City Bridge, claimant encountered a large number of rocks in her traffic lane and collided with several of them causing damage to her automobile in the sum of $300.70, for which she filed this claim.
Testimony by James Tomay, the Department of Highways night watchman at the Saberton station on the night of the accident, and John Gillespie, Department of Highways equipment operator on duty that night, revealed that the respondent was first notified of the rockslide at about 7:00 p.m., on December 29, 1980 (most probably after the accident happened) , and had cleared the roadway by 7:30 p.m. that evening.
The State neither insures nor guarantees the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For an award to be made in cases such as this, it must be proven that the respondent had actual or constructive knowledge of the existence of the defect plus a reasonable amount of time to take corrective action. Davis v. Department of Highways, 11 Ct.Cl. 150 (1976). The respondent acted competently and quickly to correct the defect in question and thus cannot be held negligent. This claim must be disallowed.
Claim disallowed.